Citation Nr: 1017293	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability 
to include diffuse idiopathic skeletal hyperostosis 
(Forestier's disease) and lumbar degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to 
November 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law 
Judge in August 2008.  A transcript of the hearing is of 
record.

This case was remanded by the Board in January 2009 for 
further development.  

The issue of entitlement to service connection for cervical 
radiculopathy and cervical disc disease has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action. 


FINDINGS OF FACT

1.  Diffuse idiopathic skeletal hyperostosis (Forestier's 
disease) is a developmental condition.  

2.  Lumbar degenerative disc disease was not manifest in 
service nor was arthritis manifest to a compensable degree 
within a year of separation from service, nor is a low back 
disability otherwise shown to be related to service.  





CONCLUSIONS OF LAW


1.  Diffuse idiopathic skeletal hyperostosis is not a disease 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2009).

2.  A low back disability to include diffuse idiopathic 
skeletal hyperostosis and lumbar degenerative disc disease 
was not incurred in or aggravated by service, and arthritis 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under VCAA by letters dated 
in March 2005 and July 2006.  The Board recognizes that 
written notice was provided in July 2006, which was after the 
rating action on appeal.  Any timing defect was cured with 
re-adjudicating all of the Veteran's claim in the November 
2006 statement of the case.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The Board remanded this case in January 2009 to obtain 
records identified by the Veteran in his August 2008 hearing.  
A search for those records was made but yielded negative 
results.  No other records have been identified by the 
Veteran.  Available service and VA treatment records have 
been associated with the claims folder along with post 
service medical records.  In connection with the current 
appeal, an appropriate examination has been conducted.  For 
the reasons explained in the body of this decision, we find 
that the VA examination was adequate.  As such, VA has 
satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 


Legal Criteria

Veterans are entitled to compensation from the VA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such arthritis, may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  



Analysis 

The Veteran has appealed the denial of service connection for 
a low back disability to include diffuse idiopathic skeletal 
hyperostosis (Forestier's disease) and lumbar degenerative 
disc disease.  After review of the evidence, the Board finds 
against the Veteran's claim.  

Initially, the Board notes that x-rays in August 2005 showed 
diffuse idiopathic skeletal hyperostosis of the thoracic 
spine.  The examiner opined that the Veteran's advanced 
intervertebral disc disease with diffuse idiopathic skeletal 
hyperostosis is a developmental condition secondary to an 
aging process.  Congenital or developmental defects as such 
are not diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  Further, there 
is no evidence of any superimposed disease or injury during 
service warranting service connection for any resultant 
disability.

The regulations clearly state that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
VA's General Counsel has held that such defects, therefore, 
may not be service-connected.  VAOPGCPREC 82-90.  Because the 
Veteran's diffuse idiopathic skeletal hyperostosis of the 
thoracic spine is a developmental condition, service 
connection is precluded by regulation.  Thus, service 
connection is denied on this basis.

The Board also finds that service connection for degenerative 
disc disease of the lumbar spine is not warranted.  In this 
regard, the Board notes that post service medical records 
reveal that the Veteran has lumbar spine degenerative disc 
disease.  Although the record shows that the Veteran has 
degenerative disc disease of the lumbar spine, the Board 
finds that the more probative evidence of record establishes 
that the Veteran's disability is not attributable to service.  

Here, the Board is presented with positive and negative 
evidence.  The positive evidence includes the notation of 
right back pain in October 1967.  The Veteran also reported 
recurrent back pain during the November 1968 separation 
examination.  Back pain for the past year was noted at that 
time.  Favorable evidence also includes the January 2005 
notation from Dr. C that the Veteran has had off and on 
severe low back pain since service, and the October 2006 
statement from Dr. C that he has treated the Veteran for at 
least two or three decades and that the Veteran had several 
episodes of continuous back pain with some neuropathy of the 
lower extremities.  Lay statements relating that the Veteran 
had back pain which started in service are also of record and 
are offered in support of his claim.  Further, the Veteran 
has stated that his back problems began after he injured his 
back during a field training exercise in service.  The Board 
has considered such evidence in conjunction with all the 
evidence of record.  

However, the Board is also presented with convincing negative 
evidence.  Although the Veteran reported recurrent back pain 
at separation, examination revealed the spine and other 
musculoskeletal was normal.  The spine and other 
musculoskeletal was also reported normal in a September 1970 
examination.  At that time, the Veteran denied back trouble 
of any kind.  The Board also notes that the Veteran separated 
from service in November 1968 at which time he reported 
recurrent back pain.  However, the next mention of back 
problems in the record is in his March 2003 claim for 
compensation.  Also of consideration is the August 2005 VA 
compensation examination.  During this examination, X-rays 
showed diffuse idiopathic skeletal hyperostosis of the lumbar 
spine and moderate multilevel lumbar degenerative disc 
disease.  The VA examiner opined that based on review of the 
Veteran's current spinal condition, the condition is not 
caused by or a result of his injury pattern while in service 
but is more likely associated with his skeletal hyperostosis 
and subsequent aging process.  

Based upon the evidence of record, the Board finds that 
service connection for lumbar spine degenerative disc disease 
is not warranted.  The Board is presented with the Veteran's 
lay statements regarding onset and continuity.  To the extent 
that the appellant attributes his current low back disability 
to service, the Board notes that the appellant's assertions 
of continuity are not credible.  In this regard, the Board 
notes that the Veteran has provided conflicting statements.  
At his March 2007 RO hearing, the appellant reported that he 
sought treatment for his back problems within six months 
after discharge.  However, in his September 1970 examination, 
he denied back trouble of any kind.  The Board may discount 
lay evidence when such discounting is appropriate.  As fact 
finder, the Board is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find the Veteran's assertions that his lumbar 
degenerative disc disease is related to service to be less 
persuasive than the normal findings at separation, the normal 
findings in September 1970, the denial of back trouble in 
September 1970, and the August 2005 VA examiner's opinion.  

The Veteran is certainly competent to report the onset of 
symptoms, such as pain, and the circumstances surrounding 
such.  However, the Board finds that he is not competent to 
state whether his lumbar spine degenerative disc disease is 
related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
etiology of the Veteran's lumbar degenerative disc disease is 
far too complex a medical question to lend itself to the 
opinion of a layperson.

The Board is mindful that the Veteran's representative 
contends that the March 2005 VA examiner rendered two 
separate and distinct diagnoses for the low back  but that 
the examiner did not address the possibilities of one 
diagnosis being the cause of the other.  However, the Board 
disagrees.  The Board finds that the VA examiner rendered 
adequate etiology opinions on all the diagnoses given.  
Diffuse idiopathic skeletal hyperostosis of the lumbar spine 
and moderate multilevel lumbar degenerative disc disease were 
diagnosed during the examination in question.  As noted, the 
VA examiner opined that the Veteran's advanced intervertebral 
disc disease with diffuse idiopathic skeletal hyperostosis is 
a developmental condition secondary to an aging process.  He 
further opined that based on review of the Veteran's current 
spinal condition, the condition is not caused by or a result 
of his injury pattern while in service but is more likely 
associated with his skeletal hyperostosis and subsequent 
aging process.  The examiner provided an opinion regarding 
both low back diagnoses to include the opinion that the 
diffuse idiopathic skeletal hyperostosis and subsequent aging 
process are more likely the cause of the degenerative disc 
disease not service.  The VA examination is adequate as it 
reflects a pertinent medical history, review of the 
documented medical history, clinical findings, a diagnosis, 
and an opinion supported by a medical rationale.  

The Board has considered the lay statements of record and 
acknowledges the Veteran's report of an in service back 
injury.  The Board believes that from time to time, the 
Veteran had back pain after service.  However, nothing 
persuasive in the record shows that his current degenerative 
disc disease of the lumbar spine is related to service.  We 
again note that we have considered the Veteran's statements 
and pleading.  While the evidence of record shows that the 
Veteran has lumbar degenerative disc disease, the Board finds 
that the more probative evidence shows that the Veteran's 
current disability is not attributable to service to include 
the in service complaints of back pain.  The preponderance of 
the evidence is against the claim for service connection.  
Accordingly, service connection for lumbar degenerative disc 
disease is denied.  


ORDER

Service connection for a low back disability to include 
diffuse idiopathic skeletal hyperostosis (Forestier's 
disease) and lumbar degenerative disc disease is denied.  


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


